UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2012 Item 1: Schedule of Investments Vanguard Strategic Small-Cap Equity Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (13.3%) Domino's Pizza Inc. 42,600 1,855 Dillard's Inc. Class A 20,950 1,755 Brinker International Inc. 54,200 1,680 * ANN Inc. 46,500 1,574 Thor Industries Inc. 40,900 1,531 Brown Shoe Co. Inc. 82,200 1,510 * Fifth & Pacific Cos. Inc. 118,700 1,478 * Papa John's International Inc. 25,115 1,380 Movado Group Inc. 43,800 1,344 * Coinstar Inc. 25,400 1,321 Foot Locker Inc. 40,100 1,288 Chico's FAS Inc. 68,300 1,261 * Smith & Wesson Holding Corp. 147,700 1,247 Regal Entertainment Group Class A 86,900 1,212 * Journal Communications Inc. Class A 209,375 1,133 Buckle Inc. 25,300 1,129 Service Corp. International 76,300 1,054 * Conn's Inc. 32,300 991 Cheesecake Factory Inc. 27,100 887 * Corinthian Colleges Inc. 319,100 779 * Tenneco Inc. 22,000 772 Cinemark Holdings Inc. 29,700 772 * LeapFrog Enterprises Inc. 88,900 767 NACCO Industries Inc. Class A 11,942 725 Dana Holding Corp. 45,100 704 * Jarden Corp. 10,800 558 Belo Corp. Class A 52,200 400 * Hanesbrands Inc. 9,700 347 Cracker Barrel Old Country Store Inc. 5,300 341 * Vitamin Shoppe Inc. 5,500 315 Brunswick Corp. 10,700 311 Cooper Tire & Rubber Co. 11,600 294 * Asbury Automotive Group Inc. 7,900 253 Stage Stores Inc. 9,200 228 Churchill Downs Inc. 3,000 199 * Sonic Corp. 18,400 191 * Grand Canyon Education Inc. 6,500 153 * Overstock.com Inc. 9,100 130 Ameristar Casinos Inc. 4,500 118 * Marriott Vacations Worldwide Corp. 2,200 92 OfficeMax Inc. 9,000 88 Superior Industries International Inc. 4,300 88 Jones Group Inc. 7,700 85 Destination Maternity Corp. 3,500 75 Fisher Communications Inc. 2,600 70 * New York & Co. Inc. 17,400 66 Valassis Communications Inc. 2,400 62 * Isle of Capri Casinos Inc. 11,000 62 Consumer Staples (3.3%) * Dean Foods Co. 105,200 1,737 * Pilgrim's Pride Corp. 207,900 1,507 Nu Skin Enterprises Inc. Class A 38,500 1,426 * Susser Holdings Corp. 38,800 1,338 Universal Corp. 18,500 923 * Rite Aid Corp. 653,400 889 * USANA Health Sciences Inc. 6,000 198 SUPERVALU Inc. 48,800 121 Sanderson Farms Inc. 2,500 119 * Central Garden and Pet Co. Class A 10,500 110 * Seneca Foods Corp. Class A 2,900 88 * Medifast Inc. 3,000 79 Energy (5.4%) * Helix Energy Solutions Group Inc. 86,500 1,785 * Rosetta Resources Inc. 35,600 1,615 Western Refining Inc. 55,100 1,553 HollyFrontier Corp. 32,034 1,491 Delek US Holdings Inc. 57,100 1,446 * EPL Oil & Gas Inc. 62,300 1,405 * Vaalco Energy Inc. 158,300 1,369 * Stone Energy Corp. 52,300 1,073 Energy XXI Bermuda Ltd. 30,900 995 Bristow Group Inc. 10,400 558 * Parker Drilling Co. 77,100 355 Rentech Inc. 66,400 175 * Hornbeck Offshore Services Inc. 4,400 151 Alon USA Energy Inc. 5,200 94 * Exterran Holdings Inc. 3,600 79 Financials (22.8%) * American Capital Ltd. 164,300 1,972 Protective Life Corp. 61,600 1,760 * Credit Acceptance Corp. 17,112 1,740 Cathay General Bancorp 87,700 1,710 Allied World Assurance Co. Holdings AG 21,400 1,686 CNO Financial Group Inc. 171,000 1,595 * World Acceptance Corp. 20,800 1,551 Nelnet Inc. Class A 51,148 1,524 Chemical Financial Corp. 57,900 1,376 Webster Financial Corp. 66,630 1,369 Heartland Financial USA Inc. 51,500 1,347 Umpqua Holdings Corp. 112,900 1,331 Primerica Inc. 41,500 1,245 CapitalSource Inc. 164,300 1,245 Extra Space Storage Inc. 32,700 1,190 Apartment Investment & Management Co. Class A 42,100 1,139 WesBanco Inc. 49,411 1,098 CBL & Associates Properties Inc. 50,900 1,080 Post Properties Inc. 20,400 1,019 Omega Healthcare Investors Inc. 42,500 1,014 Republic Bancorp Inc. Class A 46,854 990 EPR Properties 20,900 964 Glacier Bancorp Inc. 65,500 963 Highwoods Properties Inc. 27,600 923 Lexington Realty Trust 86,300 902 Brandywine Realty Trust 72,400 882 National Retail Properties Inc. 28,100 877 * St. Joe Co. 37,800 872 * First Industrial Realty Trust Inc. 61,800 870 DCT Industrial Trust Inc. 132,700 861 MarketAxess Holdings Inc. 24,300 858 Oritani Financial Corp. 55,800 855 RLJ Lodging Trust 43,600 844 * Howard Hughes Corp. 11,300 825 PacWest Bancorp 32,900 815 Provident Financial Services Inc. 52,500 783 Pennsylvania REIT 44,100 778 * Sunstone Hotel Investors Inc. 68,800 737 Ramco-Gershenson Properties Trust 53,800 716 PrivateBancorp Inc. 46,000 705 Mack-Cali Realty Corp. 26,900 702 Equity One Inc. 33,400 702 * Alexander & Baldwin Inc. 23,800 699 Inland Real Estate Corp. 80,400 674 Retail Properties of America Inc. 54,100 648 Washington Federal Inc. 38,000 641 CapLease Inc. 113,100 630 * FelCor Lodging Trust Inc. 133,800 625 * Flagstar Bancorp Inc. 31,300 607 Cedar Realty Trust Inc. 112,700 595 Select Income REIT 23,800 589 First Potomac Realty Trust 47,300 585 Cardinal Financial Corp. 33,400 543 Montpelier Re Holdings Ltd. 22,300 510 Douglas Emmett Inc. 21,400 499 Platinum Underwriters Holdings Ltd. 10,300 474 Mid-America Apartment Communities Inc. 6,900 447 Franklin Street Properties Corp. 34,200 421 Parkway Properties Inc. 29,800 417 Associated Banc-Corp 25,200 331 Home Properties Inc. 4,600 282 Federated Investors Inc. Class B 12,100 245 Horace Mann Educators Corp. 10,900 217 * Nationstar Mortgage Holdings Inc. 6,700 208 Sterling Financial Corp. 9,600 200 Medical Properties Trust Inc. 14,700 176 TCP Capital Corp. 10,500 155 MainSource Financial Group Inc. 11,200 142 Apollo Investment Corp. 16,100 135 * Wilshire Bancorp Inc. 22,400 131 * Netspend Holdings Inc. 10,200 121 Bancfirst Corp. 2,800 119 * Citizens Republic Bancorp Inc. 6,000 114 GAMCO Investors Inc. 1,870 99 * Southwest Bancorp Inc. 7,400 83 * ICG Group Inc. 7,200 82 Stewart Information Services Corp. 3,100 81 Washington Trust Bancorp Inc. 3,000 79 United Fire Group Inc. 3,600 79 * NewStar Financial Inc. 5,600 78 BRE Properties Inc. 1,500 76 * National Financial Partners Corp. 4,200 72 MB Financial Inc. 3,400 67 Crawford & Co. Class B 8,300 66 Synovus Financial Corp. 26,900 66 * Regional Management Corp. 3,600 60 Health Care (11.5%) * Charles River Laboratories International Inc. 43,500 1,630 Community Health Systems Inc. 49,800 1,531 * Cubist Pharmaceuticals Inc. 34,900 1,468 * Team Health Holdings Inc. 50,900 1,464 * Cyberonics Inc. 27,600 1,450 PDL BioPharma Inc. 204,100 1,439 * Magellan Health Services Inc. 28,400 1,392 Chemed Corp. 19,000 1,303 * Pharmacyclics Inc. 21,300 1,233 * Gentiva Health Services Inc. 119,800 1,204 * PAREXEL International Corp. 39,600 1,172 * Thoratec Corp. 31,000 1,163 * Auxilium Pharmaceuticals Inc. 60,900 1,128 Analogic Corp. 14,600 1,085 * HealthSouth Corp. 49,000 1,034 * Medicines Co. 42,200 1,012 Questcor Pharmaceuticals Inc. 35,200 941 STERIS Corp. 24,800 861 * Affymax Inc. 39,800 756 * ICU Medical Inc. 12,300 749 * SurModics Inc. 29,931 669 * Bio-Reference Labs Inc. 23,100 663 * Pozen Inc. 132,200 662 * Acorda Therapeutics Inc. 25,400 631 West Pharmaceutical Services Inc. 10,600 580 * Genomic Health Inc. 16,200 442 * Nektar Therapeutics 57,700 428 * Sirona Dental Systems Inc. 4,200 271 Abaxis Inc. 6,600 245 Select Medical Holdings Corp. 25,100 237 * Orthofix International NV 3,900 153 * ABIOMED Inc. 10,500 141 * RTI Biologics Inc. 27,400 117 * Alkermes plc 5,300 98 * Immunomedics Inc. 33,200 97 * AMN Healthcare Services Inc. 8,200 95 * NPS Pharmaceuticals Inc. 10,400 95 * Skilled Healthcare Group Inc. 11,100 71 * Infinity Pharmaceuticals Inc. 2,000 70 Young Innovations Inc. 1,600 63 Cantel Medical Corp. 2,000 59 * Santarus Inc. 5,100 56 * PharMerica Corp. 3,900 56 * Ironwood Pharmaceuticals Inc. Class A 4,700 52 * Bruker Corp. 3,400 52 Industrials (17.1%) * WESCO International Inc. 28,300 1,908 * Alaska Air Group Inc. 44,200 1,905 * US Airways Group Inc. 138,300 1,867 AO Smith Corp. 28,700 1,810 Toro Co. 41,800 1,797 Trinity Industries Inc. 49,300 1,766 * Terex Corp. 62,700 1,762 Deluxe Corp. 54,500 1,757 Triumph Group Inc. 26,500 1,730 Mine Safety Appliances Co. 39,600 1,691 Amerco Inc. 13,300 1,687 * JetBlue Airways Corp. 286,500 1,636 AZZ Inc. 39,600 1,522 Lincoln Electric Holdings Inc. 30,200 1,470 * EnerSys Inc. 38,676 1,455 Steelcase Inc. Class A 112,400 1,432 Applied Industrial Technologies Inc. 33,900 1,424 Actuant Corp. Class A 48,900 1,365 * Moog Inc. Class A 31,299 1,284 * Kadant Inc. 46,585 1,235 * USG Corp. 43,500 1,221 Hyster-Yale Materials Handling Inc. 24,184 1,180 Armstrong World Industries Inc. 23,200 1,177 Apogee Enterprises Inc. 40,500 971 Standex International Corp. 18,600 954 G&K Services Inc. Class A 21,600 738 * Exponent Inc. 12,000 670 Brink's Co. 20,000 571 * Taser International Inc. 50,800 454 LB Foster Co. Class A 8,600 374 FreightCar America Inc. 16,400 368 US Ecology Inc. 15,031 354 Robbins & Myers Inc. 5,900 351 ITT Corp. 14,800 347 Mueller Water Products Inc. Class A 59,700 335 United Stationers Inc. 8,200 254 SkyWest Inc. 19,900 248 UniFirst Corp. 2,900 213 Kimball International Inc. Class B 18,300 212 * Saia Inc. 8,500 196 * Swift Transportation Co. 21,300 194 Kforce Inc. 9,600 138 American Railcar Industries Inc. 4,100 130 * American Woodmark Corp. 4,200 117 Quad/Graphics Inc. 5,500 112 * Republic Airways Holdings Inc. 17,800 101 GATX Corp. 2,200 95 * Ducommun Inc. 5,000 81 Allegiant Travel Co. Class A 700 51 Information Technology (16.4%) * Cadence Design Systems Inc. 154,800 2,091 * CoreLogic Inc. 67,300 1,812 MAXIMUS Inc. 28,566 1,806 * Tech Data Corp. 35,700 1,625 * Brocade Communications Systems Inc. 300,000 1,599 * Kulicke & Soffa Industries Inc. 128,900 1,546 Lender Processing Services Inc. 61,900 1,524 * CACI International Inc. Class A 27,250 1,500 Anixter International Inc. 23,200 1,484 * Spansion Inc. Class A 105,900 1,473 Diebold Inc. 46,800 1,433 * CommVault Systems Inc. 20,100 1,401 * Gartner Inc. 29,600 1,362 * Global Cash Access Holdings Inc. 173,400 1,360 * Advanced Energy Industries Inc. 96,800 1,337 * Manhattan Associates Inc. 21,200 1,279 * SYNNEX Corp. 36,500 1,255 * Insight Enterprises Inc. 67,348 1,170 * Unisys Corp. 64,712 1,120 AOL Inc. 35,300 1,045 * Teradyne Inc. 61,531 1,039 * Ciena Corp. 64,600 1,014 * Cardtronics Inc. 42,600 1,011 * Itron Inc. 22,400 998 * OSI Systems Inc. 15,100 967 Fair Isaac Corp. 21,200 891 * Entegris Inc. 91,400 839 Heartland Payment Systems Inc. 23,200 684 * NCR Corp. 25,800 657 * Silicon Graphics International Corp. 52,900 541 Plantronics Inc. 13,800 509 Broadridge Financial Solutions Inc. 19,900 455 * Aspen Technology Inc. 15,300 423 * Entropic Communications Inc. 70,900 375 * Magnachip Semiconductor Corp. 22,600 360 * Arris Group Inc. 21,700 324 * Quantum Corp. 233,900 290 * Acxiom Corp. 11,000 192 * MicroStrategy Inc. Class A 1,900 177 * CSG Systems International Inc. 8,700 158 Booz Allen Hamilton Holding Corp. 11,300 157 * MaxLinear Inc. 30,800 155 * TeleTech Holdings Inc. 8,300 148 * Parametric Technology Corp. 6,100 137 * DSP Group Inc. 23,700 137 * Plexus Corp. 5,000 129 Jack Henry & Associates Inc. 3,000 118 * Proofpoint Inc. 7,200 89 Daktronics Inc. 8,000 89 * Aviat Networks Inc. 26,400 87 * Extreme Networks 22,400 82 * TeleCommunication Systems Inc. Class A 29,500 73 * Rosetta Stone Inc. 5,300 65 * Alpha & Omega Semiconductor Ltd. 7,300 61 * Sigma Designs Inc. 11,900 61 * Benchmark Electronics Inc. 3,600 60 * Intermec Inc. 5,600 55 * TNS Inc. 2,500 52 Materials (5.4%) NewMarket Corp. 7,000 1,835 * Chemtura Corp. 85,400 1,816 Georgia Gulf Corp. 35,900 1,482 Westlake Chemical Corp. 18,600 1,475 Buckeye Technologies Inc. 45,100 1,295 Myers Industries Inc. 80,500 1,220 Neenah Paper Inc. 38,444 1,095 PH Glatfelter Co. 50,200 877 * Graphic Packaging Holding Co. 117,100 756 Schweitzer-Mauduit International Inc. 15,700 613 Worthington Industries Inc. 14,000 364 Kaiser Aluminum Corp. 5,400 333 * Headwaters Inc. 38,000 325 * SunCoke Energy Inc. 19,200 299 * OMNOVA Solutions Inc. 14,300 100 Wausau Paper Corp. 10,700 93 Eagle Materials Inc. 1,400 82 A Schulman Inc. 2,200 64 Telecommunication Services (0.5%) * Premiere Global Services Inc. 75,400 737 Atlantic Tele-Network Inc. 10,300 378 IDT Corp. Class B 9,200 88 Utilities (3.8%) PNM Resources Inc. 79,100 1,622 Portland General Electric Co. 58,700 1,606 Black Hills Corp. 40,900 1,486 Avista Corp. 42,600 1,027 Laclede Group Inc. 26,000 1,004 Vectren Corp. 31,900 938 American States Water Co. 18,900 907 Atmos Energy Corp. 24,400 857 MGE Energy Inc. 8,500 433 Chesapeake Utilities Corp. 2,300 104 CH Energy Group Inc. 1,500 98 Total Common Stocks (Cost $222,860) Coupon Temporary Cash Investments (0.7%) 1 Money Market Fund (0.6%) 2 Vanguard Market Liquidity Fund 0.162% 1,462,206 1,462 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 3 United States Treasury Note/Bond 0.625% 2/28/13 200 200 Total Temporary Cash Investments (Cost $1,662) Total Investments (100.2%) (Cost $224,522) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Securities with a value of $200,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
